            Case 1:19-cv-07641-LJL Document 73 Filed 07/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                                   7/10/2020
                                                                       :
SANTIAGO ROCAEL PEREZ RAMIREZ,                                         :
on behalf of himself, FLSA Collective Plaintiffs, and the :
Class                                                                  :
                                    Plaintiff,                         :                     19-cv-7641 (LJL)
                  -v-                                                  :
                                                                       :             ORDER TO SHOW CAUSE
A SPICE ROUTE, INC. d/b/a TANDOOR PALACE,                              :
ET AL,                                                                 :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court is in receipt of Defendants’ Amended Letter Motion to Compel Relay Delivery
and Uber Eats to Respond to Subpoena (Dkt. No. 71 (the “Motion”)) and a Certificate of Service
(Dkt. No. 72). 1 The letter represents that Relay Delivery and Uber Eats, who are third parties in
this case, have been served with subpoenas pursuant to Federal Rule of Civil Procedure 45 but
have failed to respond. The letter attaches the subpoenas and affidavits of service.

       IT IS HEREBY ORDERED that Relay Delivery and Uber Eats shall show cause in
writing, no later than 5:00 p.m. on July 29, 2020, why they should not comply with the above-
referenced subpoenas.

       IT IS FURTHER ORDERED that Defendants shall serve a copy of this order on Relay
Delivery and Uber Eats.

         The Clerk of Court is respectfully directed to terminate Dkt. No. 71.




Dated: July 10, 2020                                           __________________________________
       New York, New York                                                 LEWIS J. LIMAN
                                                                      United States District Judge



1
 The Court’s earlier order directed that the previously-filed letter-motion to compel (Dkt. No. 69) was denied with
prejudice but could be renewed “on notice to the third parties referenced below.” ((Dkt. No. 70 (emphasis added).)
The Certificate of Service does not reflect service to “third parties,” but rather only to the parties in this case. (Dkt.
No. 72).
